Unpublished opinions are not binding' precedfent in this circuit.
PER CURIAM:
Won Yong Kim seeks to appeal from the district court’s order dismissing her claims against Thomas Gorman in Kim’s civil action against Gorman and Nationstar Bank. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus, Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because Kim’s claims against Nationstar Bank have not been addressed, the order Kim seeks to appeal is neither a final order nor an ap-pealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED